


Exhibit 10.9


AMENDMENT NO. 2
to the
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




AMENDMENT ("Amendment No. 2"), effective as of the 29th day of March 2015, by
and between Ralph Lauren Corporation, a Delaware corporation (the “Company”),
and Jackwyn Nemerov (the “Executive”).
 
WHEREAS, the Executive is party to an Employment Agreement by and between the
Company and the Executive dated November 1, 2013, as amended March 30, 2014 (the
"Employment Agreement"); and


WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
certain respects;


NOW, THEREFORE, intending to be bound, the parties hereby agree as follows.


1.
Section 1.4(c) of the Employment Agreement is amended in its entirety to read as
follows, effective as of the date set forth above:



"During the Term, the Executive shall be eligible to participate in the Ralph
Lauren Corporation 2010 Long-Term Stock Incentive Plan, or any successor thereto
(the "Incentive Plan"). All grants to the Executive of stock options, restricted
share units, performance share units, and any other form of equity award, if
any, are governed by the terms of the Incentive Plan and are subject, in all
cases, to approval by the Compensation and Organizational Development Committee
of the Board of Directors (the "Compensation Committee") in its sole discretion.
In accordance with the Executive’s Term Sheet and with the terms of the
Incentive Plan, the Executive shall receive, during the Term, annual grants of
equity awards that are equivalent to the award amounts specified in the
Executive’s Term Sheet, subject to Executive’s continued employment at the time
of each such grant. Such awards shall vest in accordance with the terms of the
Incentive Plan."
 


2.    The third paragraph in the "Annual Equity Awards" section of Exhibit 1 to
the Employment Agreement is amended to add the following additional sentence,
effective as of the date set forth above:


"For all equity awards beginning in Fiscal 2016, the conversion of annual grant
value shall be based on the Fair Market Value on the applicable grant date, as
approved by the Compensation Committee."


3.    Except as amended and/or modified by this Amendment No. 2, the Employment
Agreement is hereby ratified and confirmed and all other terms of the Employment
Agreement shall remain in full force and effect, unaltered and unchanged by this
Amendment No. 2.







1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be duly
executed and the Executive has hereunto set her hand, effective as of the date
first set forth above.




 
RALPH LAUREN CORPORATION
 
 
 
 
 
 
 
By:
  /s/ Ralph Lauren
 
 
Ralph Lauren
 
 
Title: Chairman and Chief Executive Officer
 
 
 
 
Date: May 4, 2015
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
  /s/ Jackwyn Nemerov
 
Jackwyn Nemerov
 
 
 
 
Date: April 30, 2015




2